DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to applicant's argument that Fukushima doesn’t disclose a “filling nozzle” the Fukushima apparatus is clearly capable of being used as a “filling nozzle”.  Absent further defined structure of a “filling nozzle”, Fukushima meets the claim limitation.

Regarding any argument involving “intended use” being significantly different, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In response to applicant's argument that the claimed filling nozzle functions to prevent clogging caused by a dried and solidified droplet adhering in the vicinity of the tip of the nozzle, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, the Fukushima reference teaches a nozzle having the claimed materials and these materials are well-known in the art.

All other arguments have been considered but are moot because a new ground of rejection has been made with a new combination of references.


Claim Objections
Claim 9 is objected to because of the following informalities:  Line 2, “from addition polymerization” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “an inner diameter increasing in a downstream direction” is inconsistent with Figure 2b and the description in para [0023], line 3.  Apparently the phrase should read “an inner diameter increasing in a downstream to upstream direction”. 
Regarding claim 10, in line 2, the phrase “that may be” makes “substituted with C1-6 alkyl, and a hydrogenated product of the ring-opening polymer” indefinite as to whether it is being claimed or not.
Regarding claims 21 and 22, lines 2 and 4, the use of “was” renders the claims indefinite, since it’s not clear as to what dimensions are being defined.  Apparently “was” should be changed to “is”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 12, 16-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (JP2004217215) in view of Applicant’s admitted prior art (AAPA) and (NPL-Wetting Properties of Polyetheretherketone (PEEK) Plasma Activated and Biocoated Surfaces (hereinafter - WPPPABS)).
Regarding claims 1 and 3, the Matsui et al. reference discloses that “As shown in Fig. 3, the filling nozzle (40) provided in the bag manufacturing and filling device (10) includes a cylindrical nozzle body (41) formed to have fixed outer and inner diameters, and a discharge section that is also cylindrical and is formed continuously with one end
(41a) of the nozzle body, wherein a tip end (42a) of the discharge section serves as a discharge port for discharging a liquid substance” (paragraph [0015]). “As shown in Fig. 6, the discharge section (42) may be formed without a tapered section and such that the inner diameter thereof has a fixed magnitude and is larger than the inner diameter of the one end of the nozzle body” (paragraph [0025]). Further, it is evident from fig. 6 that “the inner diameter of the flow passage in the filling port section is larger than the inner diameter of the tube passage upstream thereof’.
The Matsui et al. reference doesn’t disclose being “formed using a material with a water contact angle of 80-94°”.  However, the present application (paragraph [0002]) states that “Typically, stainless steel or a resin such as polyether ether ketone (PEEK) is used as a material for forming a filling nozzle used in the manufacture of medicine’, and therefore using stainless steel or PEEK as the material of a nozzle for discharging a liquid is common practice. 
Further, the NPL-WPPPABS reference discloses that the water contact angle of untreated PEEK is 87.5°(page 5, para. 3.1.1). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the filling nozzle with a PEEK material having a water contact angle of 80 - 94 degrees (i.e., 87.5 degrees), since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., untreated PEEK is 87.5°), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105

	Regarding claim 2, as best understood, the Matsui reference discloses the inner diameter increasing (defined at 42a as compared with d1; see Figure 3) in a downstream direction.

Regarding claims 11 and 12, the method would be inherent during normal use and operation of the device.

Regarding claim 16, the Matsui et al. reference discloses an inner diameter (d1) of 4mm, which is within 0.6 to 5.0 mm.  See page 5, para. [0016] and Figure 3.

Regarding claim 17, the Matsui et al. reference discloses an inner diameter (d1) and an outer diameter (D2) having a difference between an outer diameter and an inner diameter of the tubular passage of the filling nozzle being 5 mm or less.  D2 – d1 is 9mm – 4mm, which is 5mm. See page 5, para. [0016] and Figure 3.

Regarding claim 18, the Matsui et al. reference discloses an angle of a surface of a lower end of the filling port against a vertical direction to a nozzle length direction being 30 – 60 degrees, which is within 0 to 75 degrees.  See page 5, para. [0016] and Figure 3. 

Regarding claim 19, the Matsui et al. device is capable of delivering liquid pharmaceutical.

Regarding claim 21, the Matsui et al. reference discloses the inner diameter (d1) being 4mm (discussed supra) and the length (L2) being 5mm, which is between 1mm – 10mm.  As to the ratio of length to inner diameter being 0.7 to 1.8, 5mm/4mm is 1.25, which is between 07 to 1.8.
Further, the applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).



Claims 5-9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (JP2004217215), as applied to claim 1, and further in view of Fukushima (JP2006223944).
Regarding claims 5-7, the modified Matsui et al. reference discloses the invention as claimed (discussed supra), but doesn’t disclose the material being a resin selected from a cycloolefin polymer and a cycloolefin copolymer. However, the Fukushima reference clearly discloses the filling nozzle (1) being made from synthetic resins such as polypropylene, acrylic, cycloolefin copolymer (COC) and cycloolefin polymer (COP) by injection molding (see Fukushima para. [0015]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the Matsui et al. device of the specific materials defined above as, for example, taught by the Fukushima reference, since it is well known to form nozzles with materials defined above and would be obvious to try without unexpected results. 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin,125 USPQ 416

Regarding claims 8 and 9, ethylene-norbornene copolymers are a well-known derivatives of cycloolefin copolymers (COC) and would be obvious to try without unexpected results.

Regarding claim 22, the Matsui et al. reference discloses the inner diameter (d1) being 4mm (discussed supra) and the length (L2) being 5mm, which is between 1mm – 10mm.  As to the ratio of length to inner diameter being 0.7 to 1.8, 5mm/4mm is 1.25, which is between 07 to 1.8.
Further, the applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (JP2004217215), as applied to claim 1, and further in view of Staats (US 20090095057).
Regarding claim 10, the modified Matsui et al. reference discloses the invention as claimed (discussed supra), but doesn’t disclose the material being a resin is selected from a norbornene ring-opening polymer.  The Staats reference discloses a microfluidic device having a nozzle (50; see Figure 7), wherein the device is formed of a one piece injected molded polymer plastics (i.e., polyalkanes such as polyethylene, polypropylene, polybutylterephthalate, etc) and hard polymers such as ethylene-norbornene co-polymers (see para. [0025]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the Matsui et al. nozzle of an ethylene-norbornene co-polymer as, for example, taught by the Staats reference, since it is well known to form nozzles with materials defined above and would be obvious to try without unexpected results. 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin,125 USPQ 416


Claim(s) 6, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (JP2006223944) in view of (NPL – Methods for Activating and Functionalizing Thermoplastic Surfaces (hereinafter - MAFTS)).
Regarding claims 6 and 13, the Fukushima reference (paragraph [0015]) discloses that “The dispensing component 1 for discharging a liquid in the order of nL to uL can be manufactured by, for example, etching a silicon substrate or molding a synthetic resin such as polycarbonate, polypropylene, acrylic, cycloolefin copolymer (COC), or cycloolefin polymer (COP) by injection molding or the like”, and the “dispensing component 1” is found to correspond to the “filling nozzle”.  The Fukushima reference doesn’t disclose the surface characteristics of the above defined material having a water contact angle of 80-94 degrees.  However, it is well known in the art that the water contact angle (WCA) of pristine COC substrates is 85.6 (+ -2.5) degrees and COP is 79.7 (+ -1.4) degrees (see page 10 of MAFTS).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use COC or COP materials having the above water contact angles (i.e., 80-94 degrees), since they are well known and inherent properties of COC and COP materials.
Further, the introductory statement of intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Fukushima device which is further capable of supplying a medical solution. Whether the Fukushima device was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.
Regarding claims 14 and 15, ethylene-norbornene copolymers are a well-known derivatives of cycloolefin copolymers (COC) and would be obvious to try without unexpected results. 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin,125 USPQ 416

Regarding claim 20, the Fukushima device is capable of delivering liquid pharmaceutical.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753